Citation Nr: 1342444	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for brain hemorrhage.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Angie Thompson, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2009 and March 2011 rating decisions issued by the RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in October 2012; a transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the issue for whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.

2.  In October 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the issue for whether new and material evidence has been received to reopen a claim for entitlement to service connection for brain hemorrhage.

3.  Bilateral hearing loss disability was not manifest during service or within one year of separation.  Bilateral sensorineural hearing loss disability is not attributable to service.

4.  Tinnitus was not manifest during service.  Tinnitus is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue for whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of the appeal of the issue for whether new and material evidence has been received to reopen a claim for entitlement to service connection for brain hemorrhage have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
4.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD and Brain Hemorrhage

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In October 2011, the Veteran withdrew the issues of whether new and material evidence has been received to reopen claims for service connection for PTSD and brain hemorrhage from appellate consideration.  Hence, there remains no allegation of an error of fact or law referable to these claims for service connection at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 

Bilateral Hearing Loss and Tinnitus

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for bilateral hearing loss and tinnitus, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the December 2007 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

In addition, the Veteran was afforded VA examinations in October 2008 and August 2010 in connection with his claims for service connection for the claimed bilateral hearing loss disability and tinnitus. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the examination and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and the medical literature, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issues on appeal and elicited testimony so as to identify any evidentiary deficit and suggest the submission of any additional evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that noise exposure in service without the use of hearing protection caused his bilateral hearing loss disability and tinnitus.

The Veteran's August 1965 pre-induction examination documented audiometric testing with the pure tone thresholds, in decibels, as follows (note ASA to ISO conversions):



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
5
0
5
20
10

The September 1967 separation examination documented audiometric testing with the pure tone thresholds, in decibels, as follows (note ASA to ISO conversions):



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
/
25
LEFT
20
20
20
/
25

Thus, the service treatment records show no complaints or findings of hearing loss disability.  However, there was some bilateral high frequency hearing loss at 4000 hertz.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of May 1984 VA examination indicates that hearing loss was not noted. A January 2008 VA treatment record reflects, in pertinent part, that the Veteran had no complaints of tinnitus. 

The report of October 2008 VA fee-basis examination reflects the Veteran's report of hearing loss and tinnitus, "mainly tinnitus, not too much trouble with hearing." The Veteran reported that he had military noise exposure as artillery gun chief in Vietnam (1966-1967), during basic and advanced infantry training where he fired guns every day and in combat situations. He noted that he did not use hearing protection devices and mainly fired 105 Howitzers. Subsequent to service, he worked in the coal mines for 17 years without the use of hearing protection devices. Additionally, he had some recreational noise exposure with hunting.

He reported that he experienced occasional bilateral tinnitus (1-2 times per month) and indicated that his tinnitus onset, "not sure, maybe 5 to 6 years ago." His tinnitus was bothersome when it happened and generally lasted approximately one hour and then went away. He described the tinnitus as a humming sound.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
15
35
65
LEFT
10
10
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Thus, he demonstrated right ear hearing loss disability for VA purposes; however, he did not demonstrate left ear hearing loss disability for VA purposes. The diagnosis was mild to moderately severe high frequency sensorineural hearing loss for the right ear and mild to moderate high frequency sensorineural hearing loss for the left ear. 

The audiologist noted that the claims file was reviewed, specifically referencing audiometric findings of the pre-induction and separation examinations. The audiologist concluded that as separation hearing screening showed normal hearing bilaterally and the fact that the Veteran reported that the onset of tinnitus was "maybe 5-6 years ago" placing it around 2002, it is not likely that reported history of military noise exposure has contributed the Veteran's current hearing loss. Accordingly, the audiologist concluded that the Veteran's tinnitus was not the result of military noise exposure due to the delay of onset in regards to military separation time. 

In a May 2009 private treatment record, the doctor, an orthopedist, reported that the Veteran had hearing loss and tinnitus in both ears, worse at bedtime. The doctor noted that the Veteran claims that "there is no hearing loss mainly tinnitus in crowds." The doctor observes that audiogram shows significant hearing loss at 3000 and 4000 hertz on both ears and that "he then has considerable amount of sensorineural hearing loss." The doctor opines that the Veteran's hearing loss and tinnitus more likely than not are caused by his noise exposure in the military.

The report of August 2010 VA fee-basis examination reflects the Veteran's report of hearing loss and tinnitus, "mainly tinnitus, not too much trouble with hearing." Reports and complaints remained wholly unchanged from the October 2008 report of VA examination.  He reported recreational noise exposure from, in addition to hunting (as previously noted), lawn mower, weed trimmer, chain saws and power tools.

He continued to report that he experienced occasional bilateral tinnitus (1-2 times per month). He was unsure of the date of onset of the tinnitus. His tinnitus was bothersome when it happened and described as a low frequency humming.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
45
65
LEFT
10
15
15
35
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was moderate to moderately severe high frequency sensorineural hearing loss for the right ear and mild to moderately severe high frequency sensorineural hearing loss for the left ear. 

The audiologist noted that the claims file was reviewed, specifically documenting pertinent evidence of record, including the service treatment records (specifically, the pre-induction and separation examinations), October 2008 report of VA fee-basis examination and May 2009 private treatment record. The audiologist opined that "this Veteran's current bilateral hearing loss is not caused by or the result of military noise exposure." The audiologist noted that the Veteran's enlistment and separation testing showed that the Veteran's hearing was within normal limits in both ears and that the Veteran reported a history of occupational noise exposure from working in the coal mines for 17 years without the benefit of hearing protection devices. 

Additionally, the audiologist opined that the Veteran's current reported tinnitus is not the result of or caused by military noise exposure. To that end, audiologist noted the Veteran's consistent report of occasional tinnitus (one to two times per month) and inability to identify when the tinnitus initially onset (previously reported as "just not sure, maybe 5-6 years ago"). Accordingly, the audiologist concluded that there was not a direct link made between the timing of the tinnitus onset and the time the Veteran spent in the military. In this regard, the audiologist explained that the Veteran's hearing was found to be normal at separation so the tinnitus would not be secondary to a loss of hearing at separation. 

After review of the record, the Board finds that service connection for the bilateral hearing loss disability is not warranted.  While the Veteran contends that his current bilateral hearing loss disability had onset due to noise exposure in service without the use of hearing protection, the Board points out that the most probative opinion concludes that the Veteran's current bilateral hearing loss is not caused by or the result of military noise exposure. Furthermore there are no complaints of bilateral hearing loss disability or tinnitus until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

While the Board notes that the September 1967 separation examination report shows some high frequency hearing loss (at 4000 Hertz), no examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no evidence of bilateral sensorineural hearing loss within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Board is aware of the May 2009 private treatment record in which an orthopedist opines that the Veteran's hearing loss and tinnitus more likely than not are caused by his noise exposure in the military. However, in this case, the Board finds that the orthopedist did not offer any supporting rationale for the opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). 

By contrast, the audiologist who conducted the October 2008 and August 2010 VA fee-basis examinations is a medical professional who has reviewed the claims file, including the Veteran's testimony and statements, considered the reported history, and performed audiometric testing.  The audiologist used his expertise in reviewing the facts of this case and determined, in pertinent part, that the Veteran's current bilateral hearing loss and tinnitus are not caused by or the result of military noise exposure and provide adequate and thorough rationale for his opinions, namely, that the Veteran's hearing was normal at separation and the Veteran reported a history of occupational noise exposure from working in the coal mines for 17 years without the benefit of hearing protection devices. As to the tinnitus, the audiologist observed that the Veteran was not able to identify when his tinnitus onset and even reported that it onset "just not sure, maybe 5-6 years ago," (October 2008) which would have been approximately 2002.  

Thus, the Board has the authority to and affords less probative weight to the opinion of the orthopedist reached in the May 2009 private treatment records and accords more probative weight to the opinion of the audiologist in the October 2008 and August 2010 VA fee-basis examination reports. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting the Veteran's claims is his various general lay assertions and hearing testimony.  Here, the Veteran is competent to report/testify  that he had noise exposure in service without the use of hearing protection and that his hearing loss and tinnitus were due to acoustic trauma sustained therein (as this may be within the realm of common lay knowledge). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the Board acknowledges that a layperson, such as the Veteran, is competent to assert that he has ringing in ears, or tinnitus, and is also competent to report ongoing symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002)).  To the extent that the Veteran's service personnel records show that he served in the artillery division, the Board finds such assertions to be credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  To the extent that the Veteran claims ongoing tinnitus since service, the Board finds his assertions and testimony are not credible. Prior to his October 2012 Board hearing, the Veteran consistently asserted that he has periodic tinnitus but was unsure of when his tinnitus onset. However, at his October 2012 Board hearing, the Veteran seems to testify that he has had periodic tinnitus since service. However, the Board notes that this testimony is inconsistent with previous reports. The October 2008 VA fee-basis examination reflects, in pertinent part, the Veteran's report regarding the onset of his tinnitus, "not sure, maybe 5 to 6 years ago." The August 2010 VA fee-basis examination reflects the Veteran's inability to identify when the tinnitus initially onset. Thus, the Board finds that the Veteran's lay assertions regarding onset of tinnitus are not credible.  

Regardless, the Board finds that the more probative evidence regarding etiology tends to weigh against a finding that the current bilateral hearing loss disability and tinnitus are due to noise exposure in service without the use of hearing protection.  Thus, the Board finds that the lay opinion is less informed, less probative and less credible than the reasoned medical opinion.  As noted, the Board finds the opinion of the VA audiologist in the October 2008 and August 2010 reports of VA fee-basis examination to be most probative.  Again, the VA audiologist is a medical professional who has reviewed the claims file, considered the reported history, performed audiometric testing and used his expertise in reviewing the facts of this case and determined, in pertinent part, that the current bilateral sensorineural hearing loss disability and tinnitus were less likely than not due to noise exposure in service without the use of hearing protection.

It is clear that the audiologists fully understood the basis for the Veteran's claim yet still determined after reviewing the facts of the case, that, in pertinent part, the current bilateral sensorineural hearing loss disability and tinnitus were related to causes other than noise exposure without the use of hearing protection during the Veteran's period of service.  The Veteran has not suggested that the October 2008 or August 2010 examinations were performed in an insufficient manner.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal regarding whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD is dismissed.  

The appeal regarding whether new and material evidence has been received to reopen the claim for entitlement to service connection for brain hemorrhage is dismissed.  

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's current service-connected disabilities are anxiety disorder and depressive disorder (70 percent disabling), and ischemic heart disease (60 percent disabling); combined these disabilities are 90 percent disabling.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Veteran asserts that he is unemployable due to his service-connected psychiatric and heart disabilities. While the evidence of record is complete regarding the effect that the Veteran's psychiatric disorder has on his ability to be employed, it is incomplete regarding the effect that his heart disability has on his ability to be employed. Thus, the Veteran should be afforded an updated VA opinion/heart examination to determine the severity of his ischemic heart disease and whether it alone or in concert with his other service connected disability renders the Veteran unable to secure substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA heart examination to evaluate the severity of his ischemic heart disease. The entire claims file must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail. Following a review of the claims folder, to include the additional treatment records added to the file subsequent to the February  2011 VA examination, the examiner should offer an opinion as to whether the Veteran's service-connected ischemic heart disease, singly, or in concert with his service-connected psychiatric disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  Age is not to be considered a factor in rendering this opinion.  

All opinions and conclusions expressed by the physician must be supported by a complete rationale.

2. After completing all indicated development, the claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


